IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

SIMON A. SANCHEZ,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-3759

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 13, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Simon A. Sanchez, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

RAY, KELSEY, and WINOKUR, JJ., CONCUR.